Title: From George Washington to Brigadier General Alexander McDougall, 20 March 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Morris Town 20th March 1777

The late collection of Waggons, by the Enemy, upon Long and Staten Islands, some of which are already brought over to Amboy, plainly indicate a Move, whenever the State of the Roads will permit. Several accounts, by Deserters and others, also agree, that Materials have been brought from New York for constructing a floating Bridge, which can be for no other purpose than laying across the Delaware.
These forward preparations of the Enemy ought to put us in mind of our backwardness, and tho I have no doubt of, and have no reason to complain of your exertions, I cannot help mentioning these things to you, that you may impress the Officers, with the Necessity that there is, for having their Quotas of Men brought into the Feild as early as possible. I find that nothing will procure a just state of the recruiting Service, but obliging the Officers to make actual Returns. They draw Arms, Cloaths and Money under pretence of having a great Number of Men, and when they are obliged to make a Return, they fall shamefully short of my expectations. Of this I have a recent instance from Connecticut, one of the Colonels drew four hundred Arms from Peekskill, under pretence of having as many Men, and Genl parsons, by a late return makes his Regiment consist of but Eighty. Be pleased also to see that the Men returned, are collected, for I find another practice prevailing, of inlisting the Men, paying them the Bounty, and suffering them to ramble about the Country, by which means they enlist with half a dozen Officers. I am Dear Sir Yr most obt Servt

Go: Washington

